Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yuri J. Stoyanov appeals the district court’s order granting Defendants’ summary judgment motion on his several federal and state law claims against them, and its order denying his motion for reconsideration and his self-styled “Motion to Investigate Fraud in 3/15/13 Order and Memorandum Opinion and Delay in Sending Until 2 May 2013[.]” We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Stoyanov v. Behrle, No. 1:07-cv-01953-DKC (D. Md. March 15, 2013; May 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented *168in the materials before this court and argument would not aid the decisional process.

AFFIRMED.